Exhibit 10.1

LIMITED WAIVER

This LIMITED WAIVER (hereinafter referred to as this “Agreement”), dated as of
May 15, 2020 (the “Execution Date”), but effective as of the Effective Date
(hereinafter defined), is made by and among SUNDANCE ENERGY INC., a Delaware
corporation (“Parent”), SUNDANCE ENERGY, INC., a Colorado corporation (the
“Borrower”), the other LOAN PARTIES hereto and TORONTO DOMINION (TEXAS) LLC, as
administrative agent (in such capacity, the “Administrative Agent”). Unless the
context otherwise requires or unless otherwise expressly defined herein,
capitalized terms used but not defined in this Agreement have the meanings
assigned to such terms in the Credit Agreement (as defined below).

WITNESSETH:

WHEREAS, the Parent, the Borrower, the Administrative Agent and the lenders
party thereto (the “Lenders”) are parties to that certain Credit Agreement dated
as of April 23, 2018 (as the same may have been amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”);

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
(a) Deloitte & Touche LLP may include a going concern or like qualification or
exception in its audit opinion with respect to the financial statements of the
Parent and its Subsidiaries for the fiscal year ended December 31, 2019 (the
“2019 Audited Financial Statements”) required to be delivered pursuant to
Section 8.01(a) of the Credit Agreement as a result of the Borrower’s
anticipated failure to comply with Section 9.01(b) of the Term Loan Credit
Agreement during the 2020 calendar year (the “Going Concern Qualification”) and
(b) the Borrower will not deliver (i) the 2019 Audited Financial Statements
required by Section 8.01(a) of the Credit Agreement, (ii) the certificate of the
Financial Officer of the Parent as required by Section 8.01(c) of the Credit
Agreement, (iii) the certificates of insurance as required by Section 8.01(f) of
the Credit Agreement (iv) the production report and lease operating statements
for each calendar month during the then current fiscal year to date as required
by Section 8.01(n) of the Credit Agreement, and (v) the operating budget for the
immediately succeeding twelve (12) months as required by Section 8.01(p) of the
Credit Agreement (the foregoing, collectively, the “2019 Financial Deliverable
Package”) to the Administrative Agent and each Lender, in each case, within 120
days after the end of the fiscal year ended December 31, 2019 (the “2019
Financial Statements Delivery Deadline”);

WHEREAS, the delivery of (a) the 2019 Audited Financial Statements accompanied
by an auditor’s report containing the Going Concern Qualification and (b) the
2019 Financial Deliverable Package after the 2019 Financial Statements Delivery
Deadline, in each case, would violate Sections 8.01(a), (c), (f), (n) and (p) of
the Credit Agreement and would result in a Default or Event of Default
under Section 10.01(e) of the Credit Agreement (any such Defaults or Events of
Default being, collectively, the “Specified Defaults”);

WHEREAS, the Loan Parties have requested that the Lenders waive the Specified
Defaults arising from such breaches of the terms of Sections 8.01(a), (c), (f),
(n) and (p) of the Credit Agreement;

WHEREAS, pursuant to Section 12.02(b) of the Credit Agreement, the Borrower, the
other Loan Parties and the Majority Lenders may waive, or consent to the
Administrative Agent’s waiver of, certain provisions of the Credit Agreement and
other Loan Documents pursuant to an agreement in writing; and

WHEREAS, pursuant to Section 12.02(b) of the Credit Agreement, the Borrower, the
other Loan Parties and Lenders comprising the Majority Lenders, are willing to
waive the Specified Defaults with respect to the delivery of the 2019 Financial
Deliverable Package on and subject to the terms and conditions set forth herein.

Limited Waiver – 2019 Audited Financial Statements (Revolving Facility) – Page 1

--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Limited Waiver.  Subject to the terms and conditions set forth herein,
effective as of April 29, 2020 (the “Effective Date”), the Administrative Agent,
on behalf of the Majority Lenders, hereby waives the Specified Defaults arising
solely from (a) the Borrower’s delivery of an audit report of the Parent and its
Subsidiaries containing the Going Concern Qualification with respect to the 2019
Audited Financial Statements and (b) the Borrower’s delivery of the 2019
Financial Deliverable Package after the 2019 Financial Statements Delivery
Deadline. The limited waiver set forth in this Section 1 (the “Waiver”) is
limited to the extent expressly set forth herein and no other terms, covenants
or provisions of the Credit Agreement or any other Loan Document shall in any
way be affected hereby.  The Waiver is granted only with respect to the
Specified Defaults relating to the 2019 Financial Deliverable Package, and shall
not apply to any financial statements for any other fiscal year or period, any
other breach of the terms of the Credit Agreement, or any actual or prospective
default or breach of any other provision of the Credit Agreement or any other
Loan Document. Other than with respect to the Going Concern Qualification and
the 2019 Financial Statements Delivery Deadline, the Waiver does not waive any
other requirement with respect to delivery of the 2019 Financial Deliverable
Package. The Waiver shall not in any manner create a course of dealing or
otherwise impair the future ability of the Administrative Agent or the Lenders
to declare a Default or Event of Default under or otherwise enforce the terms of
the Credit Agreement or any other Loan Document with respect to any matter other
than the Specified Defaults specifically and expressly waived in, and subject to
the terms of, the Waiver.
2.Conditions Precedent.  This Agreement and the Waiver provided for in Section 1
shall become effective on the date when the following conditions are met:
(a)the Administrative Agent shall have received a counterpart signature page of
this Agreement duly executed by each of the Parent, the Borrower, the other Loan
Parties, and the Administrative Agent and a consent to the Administrative
Agent’s entry into this Agreement, on behalf of and at the direction of the
Lenders, from Lenders constituting the Majority Lenders;
(b)the Administrative Agent shall have received a fully executed copy of a valid
waiver under the Term Credit Agreement and the other Term Loan Documents with
respect to any default or event of default resulting from the Borrower
delivering (i) the 2019 Audited Financial Statements with the Going Concern
Qualification and (ii) the 2019 Financial Deliverable Package after the 2019
Financial Statements Delivery Deadline, in form reasonably satisfactory to the
Administrative Agent (the “Term Waiver”);
(c)the Administrative Agent shall have received such other documents,
instruments, opinions, certifications, undertakings, further assurances and
other matters as the Administrative Agent may reasonably request;
(d)Borrower shall have delivered the 2019 Financial Deliverable Package to the
Administrative Agent; and
(e)the Borrower shall have paid all fees and expenses payable to the
Administrative Agent and the Lenders (including the fees and expenses of counsel
to the Administrative Agent) accrued to date in full to the extent invoiced
prior to the date hereof, but without prejudice to the later payment of accrued
fees and expenses not so invoiced.


Limited Waiver – 2019 Audited Financial Statements (Revolving Facility) – Page 2

--------------------------------------------------------------------------------

3.Borrowing Requests and Letters of Credit. In consideration of the Waiver,
beginning on the Effective Date and ending upon the Business Day next succeeding
delivery of the New Borrowing Base Notice with respect to the first Scheduled
Redetermination following the Effective Date and notwithstanding any provision
to the contrary in the Credit Agreement, Borrower shall not be permitted to
request or receive any Borrowing or issuance, amendment, renewal or extension of
any Letter of Credit (the “Draw Restrictions”), nor shall the Lenders be
obligated to honor any such request. The Draw Restrictions shall not prohibit
the Borrower from continuing or converting any Borrowing existing prior to the
Effective Date.
4.Agreement to Amend the Credit Agreement.  In consideration of the Waiver, each
Loan Party hereby agrees to enter into an amendment (or amendments as
applicable) to the Credit Agreement, and the other Loan Documents to the extent
applicable, with the Administrative Agent and the number of Lenders required by
Section 12.02(b) of the Credit Agreement (any such amendment, a “Tag-along
Amendment”) that would have the effect of incorporating mutatis mutandis in
favor of the Administrative Agent and/or the Lenders any of the provisions
requested by the Administrative Agent and such Lenders that are or are to be
incorporated in favor of the Term Agent or any Term Lender or any Secured Party
(as defined in the Term Credit Agreement) in any amendment to the Term Credit
Agreement or any Term Loan Documents between any Loan Party and the Term Agent
and/or any Term Lender and/or any Secured Party (as defined in the Term Credit
Agreement) (a) within 90 days from the Execution Date and/or (b) to discharge or
satisfy the obligations of any Loan Party under the Term Waiver, including
Section 3 of the Term Waiver (any such amendment, a “Term Amendment”). Borrower
shall provide notice to the Administrative Agent of all substantive provisions
to be incorporated in a Term Amendment at least [five] Business Days prior to
entering into any such Term Amendment. Failure to enter into a Tag-along
Amendment contemporaneously with entering into a Term Amendment or failure to
provide the notice required pursuant to this Section 4 shall constitute an
immediate Event of Default under the Credit Agreement. This Section 4 and any
provision of the Term Waiver, including Section 3 of the Term Waiver, shall in
all respects be subject to the Intercreditor Agreement, including Section 5.03
of the Intercreditor Agreement.
5.Ratification; Representations and Warranties.  Each Loan Party hereby
(a) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended hereby and (b) represents and warrants
to the Lenders that, as of the date hereof, after giving effect to the terms of
this Agreement: (i) all of the representations and warranties contained in each
Loan Document to which it is a party are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date and (ii) no Default or Event of
Default has occurred and is continuing.
6.Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by fax, as an attachment to an email or other similar electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
7.No Oral Agreement.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED
HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO
AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL

Limited Waiver – 2019 Audited Financial Statements (Revolving Facility) – Page 3

--------------------------------------------------------------------------------

AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
8.Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
9.Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
10.JURISDICTION; SERVICE OF PROCESS; JURY TRIAL WAIVER. BORROWER, PARENT AND THE
OTHER LOAN PARTIES AGREE TO THE PROVISIONS OF SECTION 12.09(B) (JURISDICTION);
SECTION 12.09(C) (SERVICE OF PROCESS) AND SECTION 12.09(D) (JURY TRIAL WAIVER)
OF THE CREDIT AGREEMENT AND SUCH PROVISIONS ARE INCORPORATED HEREIN, MUTATIS
MUTANDIS, AS A PART HEREOF.
11.Claims. As additional consideration to the execution, delivery, and
performance of this Agreement by the parties hereto and to induce the
Administrative Agent and the Lenders to enter into this Agreement, each Loan
Party represents and warrants that it does not know of any defenses,
counterclaims or rights of setoff to the payment of any Secured Obligations to
the Administrative Agent, Issuing Bank or the Lenders.
12.WAIVER AND RELEASE. IN CONSIDERATION OF THE WAIVER HEREIN AND OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY
ACKNOWLEDGED, EACH LOAN PARTY HEREBY WAIVES, REMISES, RELEASES, AND FOREVER
DISCHARGES EACH LENDER, ISSUING BANK, AND THE ADMINISTRATIVE AGENT, THEIR
RESPECTIVE PREDECESSORS AND ITS SUCCESSORS, ASSIGNS, AFFILIATES, SHAREHOLDERS,
DIRECTORS, OFFICERS, ACCOUNTANTS, ATTORNEYS, EMPLOYEES, AGENTS, REPRESENTATIVES,
AND SERVANTS (COLLECTIVELY, THE “RELEASED PARTIES”) OF, FROM AND AGAINST ANY AND
ALL CLAIMS, ACTIONS, CAUSES OF ACTION, SUITS, PROCEEDINGS, CONTRACTS, JUDGMENTS,
DAMAGES, ACCOUNTS, RECKONINGS, EXECUTIONS, AND LIABILITIES WHATSOEVER OF EVERY
NAME AND NATURE, WHETHER KNOWN OR UNKNOWN, WHETHER OR NOT WELL FOUNDED IN FACT
OR IN LAW, AND WHETHER IN LAW, AT EQUITY, OR OTHERWISE, WHICH THE UNDERSIGNED
EVER HAD OR NOW HAS FOR OR BY REASON OF ANY MATTER, CAUSE, OR ANYTHING
WHATSOEVER TO THIS DATE RELATING TO OR ARISING OUT OF THE LOANS, OR ANY OF THEM,
OR ANY OF THE LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION ANY ACTUAL OR ALLEGED
ACT OR OMISSION OF ANY OF THE RELEASED PARTIES WITH RESPECT TO THE LOANS, OR ANY
OF THEM, OR ANY OF THE LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION ANY ACTUAL
OR ALLEGED ACT OR OMISSION OF ANY OF THE RELEASED PARTIES WITH RESPECT TO THE
LOANS, OR ANY OF THEM, OR ANY OF THE LOAN DOCUMENTS, OR ANY LIENS OR COLLATERAL
IN CONNECTION THEREWITH, OR THE ENFORCEMENT OF ANY OF SUCH LENDER’S OR ISSUING
BANK’S OR THE ADMINISTRATIVE AGENT’S RIGHTS OR REMEDIES THEREUNDER.  THE TERMS
OF THIS WAIVER AND RELEASE SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, THE
LOANS, OR THE LOAN DOCUMENTS AND SHALL REMAIN IN FULL FORCE AND EFFECT AFTER THE
TERMINATION THEREOF.

Limited Waiver – 2019 Audited Financial Statements (Revolving Facility) – Page 4

--------------------------------------------------------------------------------

13.No Waiver. Borrower agrees that other than the Specified Defaults, no Event
of Default and no Default has been waived or remedied by the execution of this
Agreement by the Administrative Agent and the Lenders, and any such Default or
Event or Default heretofore arising and currently continuing shall continue
after the execution and delivery hereof.  Other than with respect to the Waiver
specifically set forth herein, nothing contained in this Agreement nor any past
indulgence by the Administrative Agent or the Lenders, nor any other action or
inaction on behalf of the Administrative Agent or the Lenders (i) shall
constitute or be deemed to constitute a waiver of any Defaults or Events of
Default which may exist under the Credit Agreement or the other Loan Documents,
or (ii) shall constitute or be deemed to constitute an election of remedies by
the Administrative Agent or the Lenders or a waiver of any of the rights or
remedies of the Administrative Agent or the Lenders provided in the Credit
Agreement or the other Loan Documents or otherwise afforded at law or in equity.
14.Headings. Section headings used herein are for convenience of reference only,
are not part of this Agreement and shall not affect the construction of, or be
taken into consideration in interpreting, this Agreement.
15.Fees and Expenses. The Parent and the Borrower hereby agree, jointly and
severally, to reimburse the Administrative Agent and the Lenders for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of this Agreement,
including the reasonable and documented fees, disbursements and other charges of
one primary counsel to the Administrative Agent, in accordance with and to the
extent required by Section 12.03 of the Credit Agreement. The Parent, the
Borrower and each Loan Party further agree that any reasonable and documented
out-of-pocket fees, costs and expenses paid by the Administrative Agent or any
Lender to any restructuring advisor hired in connection with any workout,
restructuring or similar negotiations in respect of the Credit Agreement and the
Loans made thereunder shall be reimbursed in accordance with and subject to the
obligations of the Parent and the Borrower set forth in Section 12.03 of the
Credit Agreement.


[Signature Pages Follow]



Limited Waiver – 2019 Audited Financial Statements (Revolving Facility) – Page 5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

PARENT:



Sundance Energy Inc.,

a Delaware corporation



By: /s/ Eric McCrady

Name: Eric McCrady

Title: CEO

BORROWER:



Sundance Energy, Inc.,

a Colorado corporation



By: /s/ Eric McCrady

Name: Eric McCrady

Title: CEO

OTHER LOAN PARTIES:



Sea Eagle Ford, LLC



By: /s/ Eric McCrady

Name: Eric McCrady

Title: CEO

Armadillo E&P, Inc.



By: /s/ Eric McCrady

Name: Eric McCrady

Title: CEO





Limited Waiver – 2019 Audited Financial Statements (Revolving Facility) –
Signature Page

--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC,

as Administrative Agent



By: /s/ Hughroy Enniss

Name: Hughroy Enniss

Title: Authorized Signatory

Limited Waiver – 2019 Audited Financial Statements (Revolving Facility) –
Signature Page

--------------------------------------------------------------------------------